EXHIBIT Credit Agreement dated as of July 28, 2016 among BIO-TECHNE CORPORATION, the Guarantors from time to time parties hereto, the Lenders from time to time parties hereto, and BMO Harris Bank N.A., as Administrative Agent BMO Capital Markets and J.P. Morgan Securities LLC, as Joint Lead Arrangers and Joint Book Runners J.P. Morgan Securities LLC, as Syndication Agent, and PNC Bank, National Association, as Documentation Agent. TABLE OF CONTENTS Page SECTION 1.DEFINITIONS; INTERPRETATION 1 Section 1.1 Definitions 1 Section 1.2 Interpretation 23 Section 1.3 Change in Accounting Principles 24 SECTION 2.THE CREDIT FACILITIES 24 Section 2.1 Revolving Credit Commitments 24 Section 2.2 Applicable Interest Rates 25 Section 2.3 Minimum Borrowing Amounts; Maximum Eurodollar Loans 25 Section 2.4 Manner of Borrowing Loans and Designating Applicable Interest Rates 25 Section 2.5 Swing Loans 27 Section 2.6 Maturity of Loans 29 Section 2.7 Prepayments 29 Section 2.8 Default Rate 30 Section 2.9 Evidence of Indebtedness 30 Section 2.10 Fees 31 Section 2.11 Place and Application of Payments 31 Section 2.12 [Reserved] 32 Section 2.13 Commitment Terminations 33 Section 2.14 [Reserved] 33 Section 2.15 Defaulting Lenders 33 Section 2.16 Increase to Revolving Credit Commitments 35 SECTION 3.TAXES; CHANGE IN CIRCUMSTANCES 37 Section 3.1 Withholding Taxes 37 Section 3.2 Other Taxes 40 Section 3.3 Funding Indemnity 40 Section 3.4 Change in Law 41 Section 3.5 Unavailability of Deposits or Inability to Ascertain, or Inadequacy of, LIBOR 41 Section 3.6 Increased Cost and Reduced Return 41 Section 3.7 Mitigation Obligations; Replacement of Lenders 42 -i- Section 3.8 Discretion of Lender as to Manner of Funding 43 SECTION 4.CONDITIONS PRECEDENT 44 Section 4.1 Initial Credit Event 44 Section 4.2 All Credit Events 45 SECTION 5.REPRESENTATIONS AND WARRANTIES 46 Section 5.1 Organization and Qualification 46 Section 5.2 Subsidiaries 46 Section 5.3 Authority and Validity of Obligations 46 Section 5.4 Use of Proceeds; Margin Stock 47 Section 5.5 Financial Reports 47 Section 5.6 No Material Adverse Change 47 Section 5.7 Full Disclosure 48 Section 5.8 Intellectual Property, Franchises, and Licenses 48 Section 5.9 Governmental Authority and Licensing 48 Section 5.10 Good Title 48 Section 5.11 Litigation and Other Controversies 48 Section 5.12 Taxes 48 Section 5.13 Approvals 49 Section 5.14 Affiliate Transactions 49 Section 5.15 Investment Company 49 Section 5.16 ERISA 49 Section 5.17 Labor Matters 49 Section 5.18 Compliance with Laws 49 Section 5.19 Anti-Corruption Laws and Sanctions 50 Section 5.20 Other Agreements 50 Section 5.21 Solvency 51 Section 5.22 No Default 51 Section 5.23 No Broker Fees 51 SECTION 6.AFFIRMATIVE COVENANTS 51 Section 6.1 Maintenance of Business 51 Section 6.2 Maintenance of Properties 51 Section 6.3 Taxes and Assessments 51 Section 6.4 Insurance 51 -ii- Section 6.5 Financial Reports 52 Section 6.6 Books; Records; Inspection 54 Section 6.7 ERISA 54 Section 6.8 Compliance with Laws 54 Section 6.9 Compliance with Anti-Corruption Laws, Sanctions, etc 55 Section 6.10 Formation of Subsidiaries 56 Section 6.11 Use of Proceeds; Margin Stock 56 Section 6.12 Guaranties 57 Section 6.13 Post-Closing Obligation 57 SECTION 7.NEGATIVE COVENANTS 57 Section 7.1 Borrowings and Guaranties 57 Section 7.2 Liens 59 Section 7.3 Investments, Acquisitions, Loans and Advances 60 Section 7.4 Mergers, Consolidations and Sales 61 Section 7.5 Maintenance of Subsidiaries 62 Section 7.6 Dividends and Certain Other Restricted Payments 62 Section 7.7 Burdensome Contracts With Affiliates 62 Section 7.8 No Changes in Fiscal Year 62 Section 7.9 Change in the Nature of Business 62 Section 7.10 Amendments to Organization Documents; Material Agreements 63 Section 7.11 No Negative Pledges 63 Section 7.12 Subordinated Debt and other Debt 63 Section 7.13 Prepayment of Indebtedness 63 Section 7.14 Use of Proceeds 63 Section 7.15 Inconsistent Agreements 64 Section 7.16 Financial Covenants 64 SECTION 8.EVENTS OF DEFAULT AND REMEDIES 64 Section 8.1 Events of Default 64 Section 8.2 Non Bankruptcy Defaults 66 Section 8.3 Bankruptcy Defaults 66 Section 8.4 Notice of Default 67 SECTION 9.ADMINISTRATIVE AGENT 67 -iii- Section 9.1 Appointment and Authorization of Administrative Agent 67 Section 9.2 Administrative Agent and its Affiliates 67 Section 9.3 Action by Administrative Agent 67 Section 9.4 Consultation with Experts 68 Section 9.5 Liability of Administrative Agent; Credit Decision 68 Section 9.6 Indemnity 68 Section 9.7 Resignation of Administrative Agent and Successor Administrative Agent 69 Section 9.8 Swing Line Lender 70 Section 9.9 Hedging Liability and Funds Transfer and Deposit Account Liability Arrangements 70 Section 9.10 Designation of Additional Agents 70 SECTION 10.THE GUARANTEES 70 Section 10.1 The Guarantees 70 Section 10.2 Guarantee Unconditional 71 Section 10.3 Discharge Only upon Payment in Full; Reinstatement in Certain Circumstances 72 Section 10.4 Subrogation 72 Section 10.5 Waivers 72 Section 10.6 Limit on Recovery 73 Section 10.7 Stay of Acceleration 73 Section 10.8 Benefit to Guarantors 73 Section 10.9 Guarantor Covenants 73 Section 10.10 Release of Guarantors 73 SECTION 11.MISCELLANEOUS 73 Section 11.1 No Waiver, Cumulative Remedies 73 Section 11.2 Non-Business Days 74 Section 11.3 Survival of Representations 74 Section 11.4 Survival of Indemnity and Certain Other Provisions 74 Section 11.5 Sharing of Set Off 74 Section 11.6 Notices 75 Section 11.7 Counterparts 76 Section 11.8 Successors and Assigns 76 -iv- Section 11.9 Participants 76 Section 11.10 Assignments 77 Section 11.11 Amendments 79 Section 11.12 Acknowledgement and Consent to Bail-In of EEA Financial Institutions 80 Section 11.13 Headings 80 Section 11.14 Costs and Expenses; Indemnification 81 Section 11.15 Set off 82 Section 11.16 Entire Agreement 82 Section 11.17 Governing Law 83 Section 11.18 Severability of Provisions 83 Section 11.19 Excess Interest 83 Section 11.20 Construction 83 Section 11.21 Lender’s Obligations Several 84 Section 11.22 Submission to Jurisdiction; Waiver of Venue; Service of Process 84 Section 11.23 Waiver of Jury Trial 85 Section 11.24 USA Patriot Act 85 Section 11.25 Confidentiality 85 Section 11.26 No Advisory or Fiduciary Relationship 86 -v- Credit Agreement This Credit Agreement is entered into as July28, 2016, by and among Bio-Techne Corporation, a Minnesota corporation (the “ Borrower ”), the direct and indirect Domestic Subsidiaries of Borrower from time to time party to this Agreement, as Guarantors, the several financial institutions from time to time party to this Agreement, as Lenders, and BMO Harris Bank N.A., a national banking association, as Administrative Agent as provided herein. All capitalized terms used herein without definition shall have the same meanings ascribed thereto in Section 1.1 . Preliminary Statement Borrower has requested, and the Lenders have agreed to extend, certain credit facilities on the terms and conditions of this Agreement. NOW, THEREFORE, in consideration of the mutual agreements contained herein, and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto hereby agree as follows: Section 1.Definitions; Interpretation. Section 1.1
